57 F.Supp.2d 1200 (1999)
BESTFOODS (formerly known as CPC International, Inc.), Plaintiff,
v.
UNITED STATES, Defendant.
Slip Op. 99-64.
Court No. 95-02-00144.
United States Court of International Trade.
July 15, 1999.

Judgment
WATSON, Senior Judge.
This court's judgment for defendant entered pursuant to CPC Int'l. v. United States, 971 F.Supp. 574 (CIT 1997), having been cross-appealed by the parties, reversed favorably to defendant cross-appellant, vacated, and the action remanded to permit Bestfoods to pursue any further arguments it might have, Bestfoods (formerly known as CPC International, Inc.) v. United States, 165 F.3d 1371 (Fed.Cir. 1999) (issued as a mandate on March 18, 1999); and
This action, previously assigned to the Senior Judge Bernard Newman, having been reassigned to the undersigned on the 26th day of May 1999, and
No further arguments having been submitted by counsel for plaintiff to this court pursuant to the remand, and no further action having been taken by either party in this case;
As the prior judgment for defendant, premised on the court's conclusion that marking would be required under the pre-NAFTA "substantial transformation" test was vacated on appeal, it hereby ORDERED, ADJUDGED AND DECREED that this action be, and hereby, is dismissed.